Citation Nr: 0843006	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

2.  Entitlement to an initial increased disability rating for 
adjustment disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1979 and from January 1980 to October 1981.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the current noncompensable 
evaluation assigned for his bilateral hearing loss disability 
and the current 30 percent evaluation assigned for his 
adjustment disorder do not accurately reflect the severity of 
his conditions.  The Board is of the opinion that further 
development is required before the Board decides these 
appeals.  In this regard, the Board notes that the most 
recent VA examinations in connection with the veteran's 
service-connected bilateral hearing loss disability and 
adjustment disorder were conducted in October 2007.  The 
veteran has indicated that his conditions have worsened since 
that time.  

During his October 2007 VA audiological examination, the 
veteran was shown to have an average decibel loss of 42 in 
his left ear and 31 in his right ear.  Speech recognition 
scores were 96 percent in both ears.  During his September 
2008 hearing, the veteran testified that his hearing has 
gotten worse since his last examination because unassisted 
(without hearing aids), he cannot hear the television, voices 
more than ten feet away sound muffled, and he cannot hear 
people talking with his back turned to them.  

At the time of his October 2007 VA examination, the veteran's 
adjustment disorder was manifested by symptoms such as 
depression, decreased energy and concentration, and sleep 
impairment.  The veteran reported having a limited social 
network, but his mental status examination was essentially 
normal.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 55 and indicated that the 
veteran's symptoms were moderate.  Outpatient treatment 
records through October 2007 indicate that the veteran 
received psychotherapy for symptoms of mild depression and 
that antidepressant medication had been beneficial.  During 
outpatient treatment, the veteran received GAF scores ranging 
from 59 to 61, indicating mild to moderate symptoms.  

During the September 2008 hearing, the veteran testified that 
his adjustment disorder has gotten worse since his last 
examination because he does not dress as well as he used to 
and because he is not taking care of his children or paying 
his rent without the help of his mother.  The veteran also 
testified that due to his adjustment disorder, he is easily 
frustrated (causing him to get into arguments with people who 
are not doing things correctly), experiences panic attacks 
(manifested as hyperventilating), is not able to think in 
certain situations, only socializes with family, has 
difficulty understanding complex commands, experiences memory 
loss, and does not handle stressful situations well (will 
walk away).  He also testified that he went to the VA twelve 
days in a row in 2007 and that he currently has doctor 
appointments at the VA every two weeks.

The Board also notes that during his September 2008 hearing, 
the veteran testified that he received mental health 
treatment at the VA Medical Center in East Orange, New Jersey 
as recently as August 2008.  The Board notes that these 
records are not currently associated with the claims folder.  
The procurement of such potentially pertinent medical reports 
is required.  Where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  Undertake appropriate development to 
obtain a copy of any more recent VA 
outpatient records, to specifically 
include any records pertaining to 
treatment or evaluation of the veteran's 
adjustment disorder in August 2008.  It 
should also undertake appropriate 
development to obtain any other 
outstanding evidence identified by the 
veteran.
If unsuccessful in obtaining any such 
evidence, document the efforts to obtain 
the records, and request that the veteran 
and his representative provide a copy of 
the outstanding evidence to the extent 
they are able to.

2.  When all indicated record development 
has been completed, make arrangements for 
the veteran to be afforded a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss disability.  

3.  Arrange for the veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected adjustment disorder.  
The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.

4.  Readjudicate the veteran's claims for a 
higher rating for bilateral hearing loss 
and adjustment disorder.  If the benefits 
sought on appeal are not granted, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




